    Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 1 of 14



                             UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF NEW JERSEY


   In Re                                               Chapter 11

   MARINE ENVIRONMENTAL REMEDIATION                    Case No. 19-18994 (VFP)
   GROUP, LLC, and MER GROUP PUERTO RICO               Jointly Administered
   LLC,

               Debtors.



   MARINE ENVIRONMENTAL REMEDIATION                    Adv. Pro. No. 20-01141 (VFP)
   GROUP, LLC, and MER GROUP PUERTO RICO
   LLC,

               Plaintiffs,

                 v.

   STARR INDEMNITY & LIABILITY COMPANY,

               Defendant.


        STARR INDEMNITY & LIABILITY COMPANY’S BRIEF IN SUPPORT OF
             CROSS-MOTION FOR RELIEF FROM STAY TO CONTINUE
                 INSURANCE COVERAGE LITIGATION PENDING
   IN THE UNITED STATES COURT FOR THE SOUTHERN DISTRICT OF NEW YORK


                                           Philip W. Allogramento III, Esq.
                                           Robert K. Scheinbaum, Esq.
                                           Anthony P. D’Elia, Esq.
                                           CONNELL FOLEY LLP
                                           56 Livingston Avenue
                                           Roseland, New Jersey 07068
                                           973-535-0500
                                           - and -
                                           Terry L. Stoltz, Esq.
                                           Guerric S. Russell, Esq.
                                           NICOLETTI HORNIG & SWEENEY
                                           505 Main Street, Suite 106
                                           Hackensack, New Jersey 07601
                                           201-343-0970
                                           Attorneys for Starr Indemnity & Liability Company


   5445772-1
    Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 2 of 14



                                                       TABLE OF CONTENTS
                                                                                                                                         Page


   PRELIMINARY STATEMENT .................................................................................................... 4

   STATEMENT OF FACTS ............................................................................................................. 5

   LEGAL ARGUMENT .................................................................................................................. 10

               POINT I

               STARR SHOULD BE GRANTED RELIEF FROM STAY FOR THE
               PARTIES TO CONTINUE THE INSURANCE COVERAGE
               LITIGATION. ................................................................................................................... 10

   CONCLUSION ............................................................................................................................. 14




                                                                    i
   5445772-1
    Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 3 of 14



                                                 TABLE OF AUTHORITIES

                                                                                                                                    Page

   Cases

   In re 15375 Memorial Corp.,
       382 B.R. 652 (Bankr. D. Del. 2008) ..........................................................................................8

   Baldino v. Wilson (In re Wilson),
      116 F.3d 87 (3d Cir. 1997).........................................................................................................8

   Best v. Galloway (In re Best),
      417 B.R. 259 (Bankr. E.D. Pa. 2009) ........................................................................................8

   Burke v. Donington, Karcher, Salmond, Ronan & Rainone, P.A. (In re Donington,
      Karcher, Salmond, Ronan & Rainone, P.A.),
      194 B.R. 750 (D.N.J. 1996) .......................................................................................................8

   Clauson v. Mixson (In re Mixson),
      33 F.3d 4 (4th Cir. 1994) ...........................................................................................................7

   In re Hollister Constr. Servs., LLC,
       2020 Bankr. LEXIS 677 (Bankr. D.N.J. March 13, 2020) (Kaplan, J.) ....................................8

   Maintainco, Inc. v. Mitsubishi Caterpillar Forklift Am., Inc. (In re Mid-Atlantic
      Handling Sys., LLC),
      304 B.R. 111 (Bankr. D.N.J. 2004) (Steckroth, J.) ..............................................................9, 10

   In re Schaffer,
       597 B.R. 777 (Bankr. E.D. Pa. 2019) ........................................................................................8

   In re Telegroup, Inc.,
       237 B.R. 87 (Bankr. D.N.J. 1999) .............................................................................................7

   In re The SCO Group Inc.,
       395 B.R. 852 (Bankr. D. Del. 2007) ..........................................................................................8

   In re Todd Shipyards Corp.,
       92 B.R. 600 (Bankr. D.N.J. 1988) .............................................................................................8

   Statutes

   Bankruptcy Code § 362(d)(1) ..........................................................................................................7




                                                                 ii
   5445772-1
    Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 4 of 14



                                      PRELIMINARY STATEMENT

               Starr Indemnity & Liability Company (“Starr”), respectfully submits this brief in support

   of its Cross-Motion for relief from stay to continue insurance coverage litigation between Starr

   and Debtor, Marine Environmental Remediation Group, LLC (“MER” and collectively with

   MER Group Puerto Rico LLC (“MER Puerto Rico”), the “Debtors”) pending in the United

   States District Court for the Southern District of New York (the “SDNY”).

               As set forth in Starr’s Brief in Support of Motion to Convert the Case to Chapter 7 or,

   Alternatively, Dismiss the Case and Order that the Funds Securing Starr’s Lien Claim be

   Escrowed, filed April 27, 2020 [Case No, 19-18994 (VFP), Docket No. 334-1], a central issue in

   this case is the valuation and determination on the merits of Starr’s and the Debtors’ claims

   against each other, which are the subject of insurance coverage litigation pending in the SDNY

   captioned Starr Indemnity & Liability Co. v. Marine Environmental Remediation Group, LLC,

   Case No. 1:17-cv-09881 (LGS) (the “Insurance Coverage Litigation”). The Debtors have

   claimed that they will use money recovered from MER’s claims against Starr to fund their

   reorganization, and Starr claims that the Debtor owes Starr money on account of the insurance

   claim and the Ship Mortgage.

               Accordingly, if the case is not dismissed, Starr should be granted relief from the

   automatic stay for the parties to continue the Insurance Coverage Litigation in the Southern

   District of New York. As set forth below, discovery has been completed in that litigation and the

   parties were poised to argue motions for summary judgment which could resolve and determine

   liability and damages on the claims. None of the claims in the Insurance Coverage Litigation

   involve bankruptcy law issues, and the case is near resolution by summary judgment or trial.

   Granting relief from stay to allow the Insurance Coverage Litigation to continue would enable a

   speedy and efficient resolution of a central issue in case, i.e., the valuations of the claims of Starr


   5445772-1
    Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 5 of 14



   and MER against one another. Granting relief from stay would also allow the SDNY – a tribunal

   specialized in hearing such insurance and maritime laws issues, and which presided over the

   matter for over 15 months including a fulsome discovery process, to determine the non-

   bankruptcy issues of fact and law that are involved in the Insurance Coverage Litigation.

                                       STATEMENT OF FACTS

               1.   As set forth in Starr’s Memorandum of Law in Opposition to Debtors’ Objection

   to and Motion to Expunge Starr’s Secured Claim [Adv. Pro. 20-1141 (VFP), Docket No. 7]

   (“Lien Objection Opp.”), the Chapter 11 petition in this matter was filed on May 1, 2019 (the

   “Petition Date”), the day MER’s opposition papers were due to Starr’s motion for partial

   summary judgment – seeking judgment on claims for a declaration that there was no coverage

   and that the insurance policy was null and void ab initio – in the insurance coverage dispute

   pending in the Southern District of New York. The events preceding the bankruptcy filing are set

   forth below.

               2.   Starr issued Pollution Policy No. MASILNY00047816 to MER, which provided

   certain pollution liability insurance for MER’s Lone Star vessel, with a policy period from June

   30, 2016 to June 30, 2017 (the “Policy”).

               3.   According to Chapter 6, Paragraph (b) of the Policy,

                    Should there be any dispute arising out of or in in any way
                    concerning this Policy or the coverage provided by the Company
                    to the Insured hereunder which results in any lawsuit or other legal
                    action against the Company by the insured; such lawsuit or legal
                    action shall be brought by the Insured in the United States District
                    Court for the Southern District of New York, and the Company
                    consents to the jurisdiction of that Court for all such lawsuits or
                    legal actions.

               4.   On April 30, 2017, MER’s Lone Star vessel was discovered to have sunk,

   discharging approximately 1,800 gallons of waste oil, after MER had left the vessel unattended



   5445772-1
                                                     2
    Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 6 of 14



   in an unseaworthy condition. See Starr’s Insurance Coverage Complaint filed on December 18,

   2017 (Adv. Pro. No. 20-1114 (VFP), Docket No. 7-2), ¶¶ 11-12, p. 3.

               5.   Due to the sinking of the Lone Star, MER was required to incur expenses

   pursuant to orders of the United States Coast Guard and the government of Puerto Rico to

   remove the sunken barge; however, MER claimed it did not have the financial resources to

   undertake the required responses. See id., ¶¶ 14-20, pp. 3-6.

               6.   The Pollution Policy at issue was a reimbursement policy only and did not require

   Starr to pay its inured for covered expenses and liabilities that MER did not first pay itself.

   Although Starr had concerns regarding coverage under the Policy, and Starr’s investigation into

   the claim was continuing under a full reservation of rights, Starr offered to pay certain expenses

   that would be incurred by MER if MER were to post a bond to secure repayment of these outlays

   in the event the claim was ultimately denied once a full investigation into the incident was

   completed.

               7.   By email dated August 23, 2017 (Adv. Pro. No. 20-1114 (VFP), Docket No. 7-3),

   MER’s in-house counsel, Lawrence Kahn, did not dispute Starr’s request for countersecurity

   under the circumstances and requested that, rather than MER posting a bond, Starr take a

   mortgage on the Seven Polaris vessel in consideration for Starr making payment on the disputed

   claim for the Lone Star vessel.

               8.   Based upon this offer by MER, Starr agreed to issue a Letter of Undertaking to

   Resolve guaranteeing amounts due under a BIMCO wreckage contract executed by MER to

   recover and remove the sunken barge; agreed to make payments to MER for labor and

   equipment used in the wreck removal activities; and agreed to retain a dive contractor to perform

   an underwater survey required by the United States Coast Guard, subject to Starr’s receipt of the




   5445772-1
                                                    3
    Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 7 of 14



   ship mortgage suggested by MER. See Insurance Coverage Complaint (Adv. Pro. No. 20-1114

   (VFP), Docket No. 7-2), ¶¶14-21, pp. 3-6.

               9.    Pursuant to a First Preferred Ship Mortgage dated September 12, 2017 (the “Ship

   Mortgage”), MER granted Starr a Mortgage on the Seven Polaris in the amount of $3,000,000.

   See Adv. Pro. No. 20-1114 (VFP), Docket No. 7-4.

               10.   Upon receipt and recording of the Ship Mortgage, Starr did in fact outlay the sum

   of approximately $2.5 million to pay for wreck removal, survey, and cleanup expenses related to

   the Lone Star sinking, which sum excludes costs of investigating and defending against the

   claim.

               11.   After the wreck of the Lone Star was removed and Starr’s investigation into the

   claim was complete, on December 18, 2017, Starr filed a Complaint (the “Insurance Coverage

   Complaint”) in the SDNY commencing the Insurance Coverage Litigation. Pursuant to the

   Insurance Coverage Complaint, Starr denied MER’s claim and sought a declaration:

                           That there was no coverage under the terms of the Policy because the

                            Lone Star was unseaworthy at the time she sank and that her sinking was

                            the result of such unseaworthiness, and that prior to the sinking of the

                            Lone Star, MER did not exercise due diligence in maintaining the barge in

                            a seaworthy condition (Adv. Pro. No. 20-1114 (VFP), Docket No. 7-2),

                            First Cause of Action,    22-29, pp. 6-8);

                           That the Policy was null and void ab initio, and therefore no coverage

                            need be provided, because MER misrepresented in its application for

                            insurance that its demolition process would maintain the watertight

                            integrity, trim and stability of the Lone Star, and that the barge would




   5445772-1
                                                     4
    Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 8 of 14



                       remain in a condition capable of being towed and remain afloat (id.,

                       Second Cause of Action,         30-32, p. 8);

                      That coverage for any part of the claim was excluded by the willful

                       misconduct of the insured by its failure to block the sea chest intake and

                       other through holes in the hull, undertake routine periodic inspections of

                       the barge as she was laying alongside the pier, and/or to periodically pump

                       out any ingress of water into the hull, all of which were necessary to

                       prevent her from losing what little freeboard she had (id., Third Cause of

                       Action,    33-36, p. 8-9);

                      That there is no coverage under the Policy for the pollution mitigation

                       expenses incurred by MER because MER refused to allow Starr’s

                       surveyors full access to inspect the salvaged sections of the barge and take

                       samples in violation of the Policy’s “Cooperation” provision (id., Fourth

                       Cause of Action,     37-41, pp. 9-10);

                      That there is no coverage under the Policy for the pollution mitigation

                       expenses incurred by MER because MER violated its obligation to

                       mitigate and remove the wreck after the response moved to a passive

                       recovery maintenance phase (id., Fifth Cause of Action,      42-46, p. 10);

                       and

                      That, because there is no coverage for MER’s claim under the Policy,

                       Starr is entitled to recover from MER all costs and expenses that were

                       incurred and/or paid by Starr related to the sinking of the Lone Star (id.,

                       Sixth Cause of Action,        47-48, pp. 10-11).



   5445772-1
                                                 5
    Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 9 of 14



               12.   On April 3, 2019, following the close of voluminous discovery in the insurance

   coverage litigation, Starr filed a motion for partial summary judgment based on the first, second,

   and sixth causes of action in the Insurance Coverage Complaint.

               13.   On May 1, 2019, the day MER’s opposition papers were due to Starr’s motion for

   partial summary judgment, the Debtors filed the Chapter 11 petition in this matter.

               14.   On February 28, 2020, Debtors filed an Adversary Proceeding Complaint against

   Starr (Adv. Pro. No. 20-1141 (VFP)), seeking to avoid Starr’s lien on the proceeds of the sale of

   the Seven Polaris and release to the Debtors’ the $1,221,000 of the sale proceeds held by the

   Debtors on account of Starr’s lien, and determining that Starr’s proof of claim amounts to $0 and

   expunging Starr’s claim.

               15.   April 30, 2020, the Debtors filed an Amended Complaint in the Adversary

   Proceeding [Adv. Pro. No. 20-1141 (VFP), Docket No. 13] asserting, inter alia, various causes

   of action against Starr that are the subject matter of the Insurance Coverage Litigation, for

   example:

                           Declaratory Judgment (as to insurance coverage) (Amended Complaint,

                            Count II, ¶¶ 176-178, pp. 23-24);

                           Breach of Insurance Contract (Id., Count IV, ¶¶ 188-119, p. 25);

                           Sue-and-Labor and/or Quantum Meruit (Id., Count V, ¶¶ 193-196, pp. 25-

                            26);

                           Breach of the Materials and Services Agreement (Id., Count VI, ¶¶ 197-

                            201, p. 26);

                           Bad Faith (Id., Count VIII, ¶¶ 223-231, pp. 29-30); and




   5445772-1
                                                     6
     Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 10 of 14



                             Breach of Duty of Good Faith and Fair Dealing (Id., Count X, ¶¶ 236-240,

                              pp. 30-31);

               Starr also relies on, and incorporates by reference as if set forth fully herein, the facts set

   forth in: Starr’s Brief in Opposition to Debtors’ Objection to and Motion to Expunge Starr’s

   Secured Claim, filed March 25, 2020 [Adv. Pro. 20-01141 (VFP), Docket No. 7], Starr’s Brief in

   Support of Motion to Convert the Case to Chapter 7 or, Alternatively, Dismiss the Case and

   Order that the Funds Securing Starr’s Lien Claim be Escrowed, filed April 27, 2020 [Case No,

   19-18994 (VFP), Docket No. 334-1], and Starr’s Counter-Statement of Undisputed Material

   Facts in Support of Starr’s Opposition to Debtors’ Motion and in Further Support of Starr’s

   Cross-Motion for Relief From Stay, filed May 21, 2020.

                                             LEGAL ARGUMENT

                      STARR SHOULD BE GRANTED RELIEF FROM STAY
                      FOR THE PARTIES TO CONTINUE THE INSURANCE
                      COVERAGE LITIGATION.

               As set forth above, a central issue in this case is the valuation and determination on the

   merits of Starr’s and the Debtors’ claims against each other in order to determine whether MER

   will be rewarded any recovery against Starr and the value of Starr’s claim against the Debtors.

   The existence of Starr’s secured claim is inexorably intertwined with these issues.

               Accordingly, if the case is not dismissed, Starr should be granted relief from the

   automatic stay for the parties to continue the Insurance Coverage Litigation. Discovery has been

   completed in that litigation and the parties were poised to argue the potentially dispositive

   summary judgment motion. None of the claims in that insurance coverage litigation involve

   bankruptcy law issues, and the case is near resolution by summary judgment or trial.

   Additionally, the policy at issue in that case contains a forum selection clause, further weighing

   toward litigating the matter in the SDNY forum.


   5445772-1
                                                         7
     Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 11 of 14



               Bankruptcy Code § 362(d)(1) permits a Court to modify the automatic stay for “cause.”

   “Cause” is not defined in the Bankruptcy Code and must be determined on a case-by-case basis.

   Clauson v. Mixson (In re Mixson), 33 F.3d 4, 5 (4th Cir. 1994); In re Telegroup, Inc., 237 B.R.

   87, 91 (Bankr. D.N.J. 1999).

               “Cause is a flexible concept and courts often conduct a fact intensive, case-by-case

   balancing test, examining the totality of the circumstances to determine whether sufficient cause

   exists to lift the stay.” In re The SCO Group Inc., 395 B.R. 852, 856 (Bankr. D. Del. 2007). See

   also Baldino v. Wilson (In re Wilson), 116 F.3d 87, 90 (3d Cir. 1997) (accord); In re Schaffer,

   597 B.R. 777, 789 (Bankr. E.D. Pa. 2019) (accord).

               Courts in the Third Circuit will typically grant stay relief with regard to primarily state

   law claims. See In re Hollister Constr. Servs., LLC, 2020 Bankr. LEXIS 677, *6 (Bankr. D.N.J.

   March 13, 2020) (Kaplan, J.) (“NWR then filed a motion . . . seeking relief from the automatic

   stay . . . The Court further determined that NWR could assert any and all of their non-monetary

   post-termination rights as set forth in the GMP Contract. As a result, NWR proceeded with its

   state law claims against the Debtor and removed the action to the District Court.”). This policy is

   consistent with the “clear congressional policy of permitting state law claimants to have their

   claims hear in state court” where such claims are not a “core” proceeding in the bankruptcy

   court. Burke v. Donington, Karcher, Salmond, Ronan & Rainone, P.A. (In re Donington,

   Karcher, Salmond, Ronan & Rainone, P.A.), 194 B.R. 750, 761 (D.N.J. 1996). See also Best v.

   Galloway (In re Best), 417 B.R. 259, 272, n. 6 (Bankr. E.D. Pa. 2009) (quoting In re Borchardt,

   56 B.R. 791, 794 (D. Minn. 1986) (“‘When the bankruptcy court granted Farmers Bank relief

   from the automatic stay, that court essentially determined that the state law claim should more

   appropriately be brought in state court.’”).




   5445772-1
                                                        8
     Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 12 of 14



               Courts in this Circuit have also held that, where a creditor seeks to liquidate its claim in

   order to determine its value for the bankruptcy proceedings, there is no basis for continuing the

   automatic stay as to such claims. See, e.g., In re Todd Shipyards Corp., 92 B.R. 600 (Bankr.

   D.N.J. 1988) (“Since the Movants only seek to litigate their claims and obtain proceeds through

   the Debtor’s available insurance coverage and do not seek relief from the stay in order to attach

   the property of the Debtor, such relief does not interfere with the bankruptcy proceedings”); In re

   15375 Memorial Corp., 382 B.R. 652, 689 (Bankr. D. Del. 2008) (“Where, as here, the Plaintiffs

   have agreed that they will not seek any recovery from estate assets, there is no basis for

   continuing the automatic stay”).

               “Significantly, relief from the stay may be granted when it is necessary to permit

   litigation to be concluded in another forum, particularly if the non-bankruptcy suit involves

   multiple parties or is ready for trial.” Maintainco, Inc. v. Mitsubishi Caterpillar Forklift Am., Inc.

   (In re Mid-Atlantic Handling Sys., LLC), 304 B.R. 111, 130 (Bankr. D.N.J. 2004) (Steckroth, J.).

               In Maintainco, Judge Steckroth noted:

                      In determining whether to grant relief from the automatic stay so as to
                      permit a party in interest to continue prosecuting a matter in another
                      forum, courts will often rely upon the following factors: 1) whether relief
                      would result in a partial or complete resolution of the issues; 2) lack of
                      any connection with or interference with the bankruptcy case; 3)
                      whether the other proceeding involves the debtor as a fiduciary; 4)
                      whether a specialized tribunal with the necessary expertise has been
                      established to hear the cause of action; 5) whether the debtor's insurer
                      has assumed full responsibility for defending it; 6) whether the action
                      primarily involves third parties; 7) whether litigation in another forum
                      would prejudice the interests of other creditors; 8) whether the judgment
                      claim arising from the other action is subject to equitable subordination; 9)
                      whether the moving party’s success in the other proceeding would result
                      in a judicial lien avoidable by the debtor; 10) the interests of judicial
                      economy and the expeditious and economical resolution of litigation;
                      11) whether the parties are ready for trial in the other proceeding; and
                      12) impact of the stay on the parties and the balance of the harms. Stranz
                      v. Ice Cream Liquidation, Inc. (In re Ice Cream Liquidation, Inc.), 281



   5445772-1
                                                        9
     Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 13 of 14



                      B.R. 154, 165 (Bankr. D. Conn. 2002); In re Curtis, 40 B.R. 795, 799-800
                      (Bankr. D. Utah 1984) (utilizing same factors). All twelve factors are not
                      necessarily present in a particular case, and a court need not rely on any
                      plurality of factors in deciding whether to lift the automatic stay. In re Ice
                      Cream Liquidation, Inc., 281 B.R. at 165.

   Maintainco, supra, 304 B.R. 111 at 130.

               Here, granting relief from stay to allow the Insurance Coverage Litigation to continue

   would enable a speedy and efficient resolution of a central issue in case, i.e., the valuations of the

   claims of Starr and MER against one another. Granting relief from stay would allow a tribunal

   specialized in hearing such insurance and maritime laws issues, and which presided over the

   matter for over 15 months including full discovery, to determine the largely non-bankruptcy

   issues of fact and law that are involved in the Insurance Coverage Litigation. Further, granting

   relief from stay would afford judicial comity to the SDNY court in order to decide the issues

   which – after presiding over discovery for 15 months – it was poised to decide, potentially

   resolving the entire dispute. Moreover, stay relief will not delay the bankruptcy litigation and

   will actually preserve judicial resources – factor 10 of the Maintainco analysis – by relieving the

   bankruptcy court from having to recreate the analysis and rulings that the SDNY should have

   been able to make.

               Further, the judge presiding over the Insurance Coverage Litigation, Judge Lorna

   Schofield, has extensive experience in presiding over and deciding insurance disputes. A Lexis

   search of cases involving insurance issues where Judge Schofield is the judge reveals scores, if

   not hundreds, of online opinions in which insurance issues were decided.

               Further, the SDNY is recognized national forum for maritime law, also known as

   admiralty law, so much so, that the Local Rules of the SDNY contain an entire section entitled

   “Local Admiralty and Maritime Rules”




   5445772-1
                                                       10
     Case 20-01141-VFP Doc 22-1 Filed 05/21/20 Entered 05/21/20 17:00:22 Desc
Brief Brief in Support of Cross-Motion for Relief from Automatic Stay to Continu Page 14 of 14



   (see https://www.nysd.uscourts.gov/sites/default/files/local_rules/rules-2018-10-29.pdf), and the

   Court’s website indicates that its District Judges and Magistrate Judges determine matters

   ranging from admiralty business, the backbone of the Court’s work in early years …” (see

   https://www.nysd.uscourts.gov/judges).

               Accordingly, if the case is not dismissed, Starr should be granted relief from the

   automatic stay for the parties to continue the Insurance Coverage Litigation in the SDNY.

                                            CONCLUSION

               For the reasons set forth above, Starr Indemnity & Liability Company respectfully

   requests that the Court grant the Motion and allow Starr relief from stay for the parties to

   continue the Insurance Coverage Litigation pending in the United States District Court for

   Southern District of New York.

                                                 Respectfully submitted,

                                                 NICOLETTI HORNIG & SWEENEY

                                                 -     and -

                                                 CONNELL FOLEY LLP

                                                 Attorneys for Starr Indemnity & Liability

                                                 By:      /s/ Robert Scheinbaum
                                                          Philip W. Allogramento III
                                                          Robert K. Scheinbaum
                                                          Anthony P. D’Elia


   Dated: May 21, 2020




   5445772-1
                                                     11
